DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hibbert US 2016/0071440 .
Regarding claim 1, Hibbert discloses an accessory for a pet, comprising; a segment of material (78, 114) generally deformable and conforming to fit around a portion of the pet and forming a collar; a detachable element (10) containing a gemstone (Hibbert, ¶0314) or crystal, the gemstone or crystal being selected to provide a health benefit to the pet, and the detachable element being removable from the segment of material; and the detachable element provides contact with the animal either directly or indirectly (Hibbert, ¶0227).
Regarding claim 2, Hibbert further discloses the gemstone being jade (Hibbert, ¶0314).
Regarding claim 3, Hibbert further discloses the assessor being leather (Hibbert, ¶0231).
Regarding claim 4, Hibbert further discloses the accessory being provided with a decorative pattern (Hibbert, Figure 9A).
Regarding claim 5, Hibbert further discloses the detachable element being a pendant (Hibbert, Figure 1).
Regarding claim 6, Hibbert further discloses the accessory being provided with a clasp (Hibbert, Figure 9A).
Regarding claim 7, Hibbert further discloses the direct contact being in physical contact with the pet (implied. Device is to be worn with the accessory).
Regarding claim 8, Hibbert further discloses the indirect contact is a vibratory or an emissive contact with the pet (implied. Device is to be worn with the accessory).
Regarding claim 13, Hibbert further discloses the crystal or gemstone has a shape selected from a square, an oval, a round, a hexagonal, a rectangular, or other geometric shape (Hibbert, Figure 1).
Regarding claim 20, Hibbert discloses a method of treating a physical or emotional condition of a pet, comprising the steps of, providing a collar (78, 114), the collar having a pendant (10) or ornament removably detachable from the collar; selecting a crystal (Hibbert, ¶0314) for use in treating a physical or emotional condition of the pet; inserting the crystal in the pendant; connecting the pendant to the collar; and placing the collar on the pet such that the crystal is in one of direct or indirect contact with the pet (implied. Device is to be worn with the accessory).

Claim(s) 1, 3, 5, 7-11, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leuz US 2017/0172265.
Regarding claim 1, Leuz discloses an accessory for a pet, comprising; a segment of material (Leuz, Figures 21-23) generally deformable and conforming to fit around a portion of 
Regarding claim 3, Leuz further discloses the accessory being chain (Leuz, ¶0086).
Regarding claim 5, Leuz further discloses the detachable element being a pendant (Leuz, Figure 9).
Regarding claim 7, Leuz further discloses the direct contact being in physical contact with the pet (implied. Device is to be worn with the accessory). 
Regarding claim 8, Leuz further discloses the indirect contact is a vibratory or an emissive contact with the pet (implied. Device is to be worn with the accessory).
Regarding claim 9, Leuz further disclose the pendant or ornament has a front and a rear surface and at least partially encloses the gemstone or crystal (Leuz, Figures 9 and 10).
Regarding claim 10, Leuz further discloses one of the front and rear surfaces is sealed to protect the gemstone or crystal (Leuz, Figures 9 and 10).
Regarding claim 11, Leuz further discloses one of the front and rear surfaces is open in a direction facing the pet crystal Leuz, Figures 9 and 10).
Regarding claim 13, Leuz further discloses the crystal or gemstone has a shape selected from a square, an oval, a round, a hexagonal, a rectangular, or other geometric shape (Leuz, Figure 1).
Regarding claim 14, Leuz further discloses the accessory further includes a reflective element (Leuz, ¶0055).
Regarding claim 20, Leuz discloses a method of treating a physical or emotional condition of a pet, comprising the steps of, providing a collar (Leuz, Figures 21-23), the collar having a pendant (1) or ornament removably detachable from the collar; selecting a crystal (4) for use in treating a physical or emotional condition of the pet; inserting the crystal in the pendant; connecting the pendant to the collar; and placing the collar on the pet such that the crystal is in one of direct or indirect contact with the pet (implied. Device is to be worn with the accessory).

Claim(s) 1, 5, 7-13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christodoulou US 2013/0247613.
Regarding claim 1, Christodoulou discloses an accessory for a pet, comprising; a segment of material (Christodoulou, ¶0017) generally deformable and conforming to fit around a portion of the pet and forming a collar; a detachable element (1) containing a gemstone (11) or crystal, the gemstone or crystal being selected to provide a health benefit to the pet, and the detachable element being removable from the segment of material; and the detachable element provides contact with the animal either directly or indirectly (the object is intended to be worn)(Christodoulou, abstract).
Regarding claim 5, Christodoulou further discloses the detachable element being a pendant (Christodoulou, Figure 1).
Regarding claim 7, Christodoulou further discloses the direct contact being in physical contact with the pet (implied. Device is to be worn with the accessory).
Regarding claim 8, Christodoulou further discloses the indirect contact is a vibratory or an emissive contact with the pet (implied. Device is to be worn with the accessory).
Regarding claim 9, Christodoulou further discloses the pendant or ornament has a front and a rear surface and at least partially encloses the gemstone or crystal (Christodoulou, Figure 1).
Regarding claim 10, Christodoulou further discloses one of the front and rear surfaces is sealed to protect the gemstone or crystal (Christodoulou, Figure 1).
Regarding claim 11, Christodoulou further discloses one of the front and rear surfaces is open in a direction facing the pet (Christodoulou, Figure 1).
Regarding claim 12, Christodoulou further discloses the detachable element rotates around a longitudinal axis of a fastener on the segment of the material (Christodoulou, ¶0017).
Regarding claim 13, Christodoulou further discloses the crystal or gemstone has a shape selected from a square, an oval, a round, a hexagonal, a rectangular, or other geometric shape (Christodoulou, Figure 1).
Regarding claim 20, Christodoulou discloses a method of treating a physical or emotional condition of a pet, comprising the steps of, providing a collar (Leuz, Figures 21-23), the collar having a pendant (1) or ornament removably detachable from the collar; selecting a crystal (4) for use in treating a physical or emotional condition of the pet; inserting the crystal in the pendant; connecting the pendant to the collar; and placing the collar on the pet such that the crystal is in one of direct or indirect contact with the pet (implied. Device is to be worn with the accessory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leuz US 2017/0172265 Gindi US 2012/0206906.
Regarding claim 15, Leuz discloses a dog collar comprising; a collar (Leuz, Figures 21-23) having a dimension configured to fit around a neck of a dog; a detachable pendant (1) having front and rear surfaces and at least partially enclosing one of a crystal, a stone or a gemstone (Leuz, Figure 9) (4), the pendant having a shape corresponding to the shape of the crystal, the stone or the gemstone (Leuz, ¶0077); the one of the crystal, the stone or the gemstone selected to correspond to a particular characteristic chosen by a user of the collar (Leuz, ¶0008)(in that different gemstones can be chosen); and 15wherein the one of the crystal, the stone or the gemstone is held by the pendant so as to be in direct or indirect contact with the dog (in that the pendant is intended to be worn). Not explicitly disclosed is the collar having a fastening element to secure the collar to the dog. Gindi teaches a collar having a fastening element (Gindi, ¶0022). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the collar of Leuz with a fastener as taught by Gindi as to provide a way to open and close the collar. 
Regarding claim 16, Leuz in view of Gindi further discloses the dog collar being provided with a reflective element (Leuz, ¶0055).
Regarding claim 17, Leuz in view of Gindi further discloses the one of the crystal, the stone or the gemstone is provided in a shape selected from a square, an oval, a round, a hexagonal, a rectangle, or another geometric shape (Leuz, Figure 1).
Regarding claim 18, Leuz in view of Gindi further discloses the stone being a crystal (Leuz, ¶0008). Not disclosed is that crystal being clear. It would have obvious to one of ordinary 
Regarding claim 19, Leuz in view of Gindi further discloses the direct contact is physical contact and the indirect contact is vibratory or emissive contact (Implied, device is to be worn).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642